DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/10/2021.
Claims 1, 3 – 6, 8 – 10, 12 - 15 and 17 – 18 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 8, 10, 12 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (2008/0306377) in view of Fukushima et al. (4,721,914).
As to claim 1, Piron et al. (hereinafter Piron) discloses an open architecture imaging apparatus and coil system for magnetic resonance .  Piron fails to explicitly disclose that the apparatus is a single sided device for imaging one or more structures and the access aperture extends through the single side.  Fukushima et al. (hereinafter Fukushima) discloses an apparatus for unilateral generation of a homogeneous magnetic field wherein that the apparatus is a single sided device (Col. 3, lines 40 - 56) for imaging one or more structures and the access aperture (20) extends through the single side (Fig. 6, Col. 5, line 56 – Col. 6, line 3). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Piron in view of Fukushima wherein the apparatus is a single sided device for imaging one or more structures and the access aperture extends through the single side would make the device fast and yet providing high sensitivity.

    PNG
    media_image1.png
    476
    629
    media_image1.png
    Greyscale

As to claim 10, Piron discloses an open architecture imaging apparatus and coil system for magnetic resonance imaging comprising positioning an array of magnetic materials on one side of the one or more structures (para [0084]-[0086] -Methods of selecting or deactivating coils include selecting coils by electrical activation or deactivation, mechanical modification of the coil such that the coil circuit is modified, opened or closed or the removal and reconnection of coils. One means of switching coils for different imaging configurations pertains to the physical separation 
As to claims 3 and 12, Piron discloses that the apparatus is used to image the pelvic region of a subject (para [0139]-Various coil plates can be introduced to these support/immobilization structures depending on the application. The anterior plate (62) holds the patient's hips in a fixed position, while providing a means of attachment for the coil array. This may be effected by a support arm which maintains the position of the anterior coil and prostate sheath so that they are held at a fixed position relative to the patient. The prostate sheath may be permeable to various imaging 
As per claims 4 and 13, Piron discloses that the subject is a living animal or person (para [0003] -The present invention relates to magnetic resonance imaging (MRI), in particular to an open architecture patient support system with embedded and separable radio frequency coils and their method of positioning for the use in magnetic resonance imaging and spectroscopy.).
As per claims 5 and 14, Piron discloses that the array forms a magnetic resonance imaging system (para [0109] -This concept of modular coil plates that comprise an imaging array is demonstrated In FIG. 8. Here a set of coil plates can be arranged as either a set of four moveable plates (FIG. 7A and 7D and 8A, D, G, 5) 2 movable plates with 1 fixed medial array (FIG. 8B, E, H, K) or one fixed medial array with two attachable lateral plates (FIG. 8C, F, I, L). In each of these geometries loop, butterfly (either with two or more lobes), saddle, transmission line or the like can be integrated.).
As to claims 8 and 17, Piron discloses that an axis of the access aperture is perpendicular to a face of the imaging apparatus (Fig. 1A para .

Claim Rejections - 35 USC § 103
Claims 6, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (2008/0306377) in view of Fukushima et al. (4,721,914) as applied to claims 1, 3 – 5, 8, 10, 12 – 14 and 17 above, and further in view of NACEV (2017/0139024).
As to claims 6 and 15, Piron and Fukushima fails to disclose that the apparatus is an MRI system which includes electropermanent magnets.   the art to modify the imaging apparatus and method of Piron in view of Fukushima to include the use of electropermanent magnets as disclosed by NACEV as this would have reduced the amount of power needed to operate the MRI machine and image materials with very short T2* decay times with minimum echo time close to zero (see NACEV para [para [0006]]).
As to claims 9 and 18, Piron and Fukushima fails to disclose that the one or more arrays of magnetic materials include at least one magnetizable component that is, at least in part, a hard -magnetic material and at least one magnetizable component that is, at least in part, of a soft-magnetic material.  NACEV discloses an MRI imaging system (para [0008] -.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive. Applicant’s argument that “Claims 1 - 5, 7, 8, 10 - 14 and 16 - 17 were rejected under 35 U.S.C. 103 as allegedly obvious from Piron et al. (2008/0306377) and Fukushima (US 4721914).”. However “Claims 1, 3 – 5, 8, 10, 12 – 14 and 17 were rejected under 35 U.S.C. 103 as allegedly obvious from Piron et al. (2008/0306377) and Fukushima (US 4721914).  With respect to applicant’s argument that “The Office Action admitted that “Piron fails to teach or suggest an aperture extending through an apparatus wherein the apparatus is a single-sided device”.  The Office Action admitted that “Piron fails to explicitly disclose that the apparatus is a single sided device for imaging one or more structures and the access aperture extends through the single side”.  However the limitation “an aperture extending through an apparatus wherein the apparatus is a single-sided device” is not in the claims and therefore will not be considered.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REENA AURORA/         Primary Examiner, Art Unit 2858